United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
           IN THE UNITED STATES COURT OF APPEALS 19, 2007
                                                July
                    FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk


                                       No. 06-20058


UNITED STATES OF AMERICA

                                                   Plaintiff–Appellee
v.

MOHAMMAD HUSSAIN JAFFRIE, also known as Fakir Mohammad
Hussain Jaffrie

                                                   Defendant–Appellant



                    Appeal from the United States District Court
                         for the Southern District of Texas
                                   4:04-CR-00537


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       This appeal presents a fact-intensive suppression issue. Having carefully
reviewed the appeal in light of the briefs, oral arguments, and pertinent parts
of the record, we conclude that the district court did not clearly err in denying
the defendant’s motion to suppress.1



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        See United States v. Jones, 234 F.3d 234, 239 (5th Cir. 2000); United States v. Asibor,
109 F.3d 1023, 1038 (5th Cir. 1997).
            No. 06-20058

AFFIRMED.




                 2